Barker, J.
1. In our opinion the notice was good. It indicated clearly that the place where the injury was received was upon the easterly sidewalk under a certain railroad bridge, and said that it was at a point on the walk just northerly of the northerly side of a certain side entrance, leading to a railway station above; and the evidence tended to show that the place of injury was a little way from, and not more than fifteen or twenty feet northerly of the entrance.
2. The question of the plaintiff’s care was for the jury. Although he knew of the danger from the ridge of ice, and was not thinking of it at the time when he fell, and although he might have taken the roadway instead of the sidewalk, there were other dangers arising from snow, from other icy places, and from darkness, and he testified that he was going cautiously because it was slippery, and that he went along as cautiously as he could; and it also appeared that the sidewalk was in common use, and that another person was using it at the time of the accident. Exceptions overruled.